DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1-2, 4-7, 11-12, 14-22, 27-28 and 30-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. US 2016/0286229 .
As to claim 1, Li teaches a video decoder, configured to determine a set of search area location candidates in a reference picture of a video; [abstract; fig. 1; fig. 3; figs. 8-10; ¶ 0089-0091; ¶ 0115-0129; ¶ 0133; ¶ 0158-0159] match the set of search area location candidates with a current template area adjacent to a current block of a current picture to acquire a best matching search area location candidate; [fig. 1; fig. 3; figs. 8-10; ¶ 0089-0091; ¶ 0147; ¶ 0157-0163; ¶ 0165-0169] select, out of a search area positioned in the reference picture at the best matching search area location candidate or a predetermined search region within the search area, a set of one or more predictor blocks by matching the current template area against the search area or the predetermined search region within the search area; [fig. 8; ¶ 0158-0163] and predictively decode the current block from a data stream based on the set of one or more predictor blocks. [figs. 1-3; fig. 8; ¶ 0158-0163]
As to claim 2, Li teaches the limitations of claim 1. Li teaches determine the set of search area location candidates using one or more motion vector predictors spatially and/or temporally predicted for the current block. [figs. 4-5; ¶ 0037-0038; ¶ 0130-0137] 
As to claim 4, Li teaches the limitations of claim 1. Li teaches check whether a predicted search area location in the reference picture, colocated to the current template area of the current block, is contained in the set of search area location candidates, if not, add the predicted search area location to the set of search area location candidates. [figs. 4-5; fig. 8; ¶ 0158-0162; ¶ 0131-0136]
As to claim 5, Li teaches the limitations of claim 1. Li teaches in matching the set of search area location candidates with a current template area, for each of the set of search area location candidates, determining a similarity of the reference picture, at one or more positions, at and/or around, the respective search area location candidate, to the current template area, appoint a search area location candidate the best matching search area location candidate for which the similarity is highest. [fig. 6; fig. 8; ¶ 0044; ¶ 0085; ¶ 0095; ¶ 0147; ¶ 0158-0163]
As to claim 6, Li teaches the limitations of claim 5. Li teaches determine the similarity by way of a sum of squared sample differences. [¶ 0208]
As to claim 7, Li teaches the limitations of claim 6. Li teaches determine the similarity at the one or more positions by determining the sum of squared sample differences between the current template area and a coshaped candidate template area at the one or more positions in the reference picture, wherein the best matching search area location candidate is associated with a least sum of squared sample differences out of a set of sum of squared differences. [figs. 8-9; ¶ 0085; ¶ 0147; ¶ 0158-0167; ¶ 0206-0209]
As to claim 11, Li teaches the limitations of claim 1. Li teaches decode the current block by determining a linear combination of the set of one or more predictor blocks. [fig. 3; ¶ 0115-0129]
As to claim 12, Li teaches the limitations of claim 1. Li teaches decode the current block based on an average, such as a normal average, a weighted average, or a combination of both, of the set of one or more predictor blocks, or based on an average of a subset out of the set of one or more predictor blocks with the subset excluding predictor blocks from the set of one or more predictor blocks whose reference template area matches with the current template area more than a predetermined threshold worse than that for a best matching predictor block in the set of one or more predictor blocks. [¶ 0183-0184; ¶ 0211]
As to claim 14, Li teaches the limitations of claim 1. Li teaches read a merge flag from the data stream, if the merge flag is in a first state, [¶ 0085-0086; ¶ 0175-0177; ¶ 0187-0189] decode a motion vector from the data stream for the current block and predictively decode the current block using the motion vector by motion compensated prediction, if the merge flag is in a second state, read a region-based template matching merge flag from the data stream, if the region-based template matching merge flag is in a first state, read a merge index from the data stream, use the merge index to select a merge candidate out of a merge candidate list and predictively decode the current block using motion information associated with the selected merge candidate by motion compensated prediction, if the region-based template matching merge flag is in a second state, perform the determination of the set of search area location candidates, the matching of the set of search area location candidates with the current template area, the selection of the set of one or more predictor blocks and the predictively decoding of the current block from the data stream based on the set of one or more predictor blocks. [fig. 8; ¶ 0158-0163; ¶ 0175-0177; ¶ 0187-0189]
As to claim 15, Li teaches a method for video decoding, comprising determining a set of search area location candidates in a reference picture of a video; [abstract; fig. 1; fig. 3; figs. 8-10; ¶ 0089-0091; ¶ 0115-0129; ¶ 0133; ¶ 0158-0159] matching the set of search area location candidates with a current template area adjacent to a current block of a current picture to acquire a best matching search area location candidate; [fig. 1; fig. 3; figs. 8-10; ¶ 0089-0091; ¶ 0147; ¶ 0157-0163; ¶ 0165-0169] selecting, out of a search area positioned in the reference picture at the best matching search area location candidate or a predetermined search region within the search area, a set of one or more predictor blocks by matching the current template area against the search area or the predetermined search region within the search area; [fig. 8; ¶ 0158-0163] and predictively decoding the current block from a data stream based on the set of one or more predictor blocks. [figs. 1-3; fig. 8; ¶ 0158-0163]
As to claim 16, Li teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method for video decoding, comprising determining a set of search area 
As to claim 17, Li teaches a video encoder, configured to determine a set of search area location candidates in a reference picture of a video; [abstract; figs. 1-2; figs. 8-10; ¶ 0089-0091; ¶ 0115-0129; ¶ 0133; ¶ 0158-0159] match the set of search area location candidates with a current template area adjacent to a current block of a current picture to acquire a best matching search area location candidate; [fig. 1; fig. 3; figs. 8-10; ¶ 0089-0091; ¶ 0147; ¶ 0157-0163; ¶ 0165-0169] select, out of a search area positioned in the reference picture at the best matching search area location candidate or a predetermined search region within the search area, a set of one or more predictor blocks by matching the current template area against the search area or the predetermined search region within the search area; [fig. 8; ¶ 0158-0163] and predictively encode the current block into a data stream based on the set of one or more predictor blocks. [figs. 1-3; fig. 8; ¶ 0158-0163]
As to claim 18, Li teaches the limitations of claim 17. Li teaches determine the set of search area location candidates using one or more motion vector predictors spatially and/or temporally predicted for the current block. [figs. 4-5; ¶ 0037-0038; ¶ 0130-0137]
As to claim 20, Li teaches the limitations of claim 17. configured to check whether a predicted search area location in the reference picture, colocated to the current template area of the current block, is contained in the set of search area location candidates, if not, add the predicted search area location to the set of search area location candidates. [figs. 4-5; fig. 8; ¶ 0158-0162; ¶ 0131-0136]
As to claim 21, Li teaches the limitations of claim 17. Li teaches in matching the set of search area location candidates with a current template area, for each of the set of search area location candidates, determining a similarity of the reference picture, at one or more positions, at and/or around, the respective search area location candidate, to the current template area, appoint a search area location candidate the best matching search area location candidate for which the similarity is highest. [fig. 6; fig. 8; ¶ 0044; ¶ 0085; ¶ 0095; ¶ 0147; ¶ 0158-0163]
As to claim 22, Li teaches the limitations of claim 21. Li teaches determine the similarity by way of a sum of squared sample differences. [¶ 0208]
As to claim 23, Li teaches the limitations of claim 22. Li teaches determine the similarity at the one or more positions by determining differences between the current template area and a coshaped candidate template area at the one or more positions in the reference picture. [fig. 8; ¶ 0161; ¶ 0206-0209]
As to claim 27, Li teaches the limitations of claim 17. Li teaches encode the current block by determining a linear combination of the set of one or more predictor blocks. [fig. 3; ¶ 0115-0129]
As to claim 28, Li teaches the limitations of claim 17. Li teaches encode the current block based on an average, such as a normal average, a weighted average, or a combination of both, of the set of one or more predictor blocks, or based on an average of a subset out of the set of one or more predictor blocks with the subset excluding predictor blocks from the set of one or more predictor blocks whose reference template area matches with the current template area more than a predetermined threshold 
As to claim 30, Li teaches the limitations of claim 17. Li teaches write a merge flag into the data stream if the merge flag is in a first state, [¶ 0085-0086; ¶ 0175-0177; ¶ 0187-0189] predictively encode the current block into the data stream using a motion vector by motion compensated prediction and encode the motion vector into the data stream for the current block, if the merge flag is in a second state, write a region-based template matching merge flag into the data stream, if the region-based template matching merge flag is in a first state, select a merge candidate out of a merge candidate list, predictively encode the current block using motion information associated with the selected merge candidate by motion compensated prediction and write a merge index into the data stream, associated with the merge candidate, if the region-based template matching merge flag is in a second state, perform the determination of the set of search area location candidates, the matching of the set of search area location candidates with the current template area, the selection of the set of one or more predictor blocks and the predictively encoding of the current block into the data stream based on the set of one or more predictor blocks. [fig. 8; ¶ 0158-0163; ¶ 0175-0177; ¶ 0187-0189]
As to claim 31, Li teaches a method for video encoding, comprising determining a set of search area location candidates in a reference picture of a video; [abstract; figs. 1-2; figs. 8-10; ¶ 0089-0091; ¶ 0115-0129; ¶ 0133; ¶ 0158-0159] matching the set of search area location candidates with a current template area adjacent to a current block of a current picture to acquire a best matching search area location candidate; [fig. 1; fig. 3; figs. 8-10; ¶ 0089-0091; ¶ 0147; ¶ 0157-0163; ¶ 0165-0169] selecting, out of a search area positioned in the reference picture at the best matching search area location candidate or a predetermined search region within the search area, a set of one or more predictor blocks by matching the current template area against the search area or the predetermined search region within the search area; [fig. 8; ¶ 0158-0163] and predictively encoding the current block into a data stream based on the set of one or more predictor blocks. [figs. 1-3; fig. 8; ¶ 0158-0163]
As to claim 32, Li teaches non-transitory digital storage medium having a computer program stored thereon to perform the method for video encoding, comprising determining a set of search area location candidates in a reference picture of a video; [abstract; figs. 1-2; figs. 8-10; ¶ 0053-0660; ¶ 0089-0091; ¶ 0115-0129; ¶ 0133; ¶ 0158-0159] matching the set of search area location candidates with a current template area adjacent to a current block of a current picture to acquire a best matching search area location candidate; [fig. 1; fig. 3; figs. 8-10; ¶ 0089-0091; ¶ 0147; ¶ 0157-0163; ¶ 0165-0169] selecting, out of a search area positioned in the reference picture at the best matching search area location candidate or a predetermined search region within the search area, a set of one or more predictor blocks by matching the current template area against the search area or the predetermined search region within the search area; [fig. 8; ¶ 0158-0163] and predictively encoding the current block into a data stream based on the set of one or more predictor blocks, when said computer program is run by a computer. [figs. 1-3; fig. 8; ¶ 0158-0163]
As to claim 33, Li teaches Data stream acquired by a method for video encoding, comprising determining a set of search area location candidates in a reference picture of a video; [abstract; figs. 1-2; figs. 8-10; ¶ 0053-0060; ¶ 0089-0091; ¶ 0115-0129; ¶ 0133; ¶ 0158-0159] matching the set of search area location candidates with a current template area adjacent to a current block of a current picture to acquire a best matching search area location candidate; [fig. 1; fig. 3; figs. 8-10; ¶ 0089-0091; ¶ 0147; ¶ 0157-0163; ¶ 0165-0169] selecting, out of a search area positioned in the reference picture at the best matching search area location candidate or a predetermined search region within the search area, a set of one or more predictor blocks by matching the current template area against the search area or the predetermined search region within the search area; [fig. 8; ¶ 0158-0163] and predictively encoding the current block into a data stream based on the set of one or more predictor blocks. [figs. 1-3; fig. 8; ¶ 0158-0163]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2016/0286229 in view of Hepper US 2017/0142438.
As to claim 3, Li teaches the limitations of claim 2. 
Li teaches motion searching using integer pixel positions. [¶ 0213] Li does not explicitly teach to round the one or more motion vector predictors to integer-sample positions in order to acquire the set of search area location candidates.
Hepper teaches to round the one or more motion vector predictors to integer-sample positions in order to acquire the set of search area location candidates. [¶ 0139]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Hepper with the teachings of Li for the benefit of combining prior art elements of a known method to yield a predictable result of improved motion processing.  
As to claim 19, Li teaches the limitations of claim 18. 

Hepper teaches to round the one or more motion vector predictors to integer-sample positions in order to acquire the set of search area location candidates. [¶ 0139]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Hepper with the teachings of Li for the benefit of combining prior art elements of a known method to yield a predictable result of improved motion processing.  

Claims 8 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2016/0286229 in view of Venugopal et al.: "Fast template matching for intra prediction", 2017 IEEE International Conference On Image Processing (ICIP, IEEE, 17 September 2017 (2017-09-17), pages 1692-1696, XP033322863, DOI: 10.1109/ICIP.2017.8296570.
As to claim 8, Li teaches the limitations of claim 1. 
Li does not explicitly teach wherein the search area is subdivided into search regions, and the video decoder is configured to select the predetermined search region out of the search regions based on a signalization in the data stream; and restrict the selection of the set of one or more predictor blocks, by matching the current template area against the search area, to the predetermined search region. 
Venugopal teaches wherein the search area is subdivided into search regions, and the video decoder is configured to select the predetermined search region out of the search regions based on a signalization in the data stream; [fig. 2; pg. 1692, Section 1. Introduction; pg. 1693, Section 3. Proposed Fast Template] and restrict the selection of the set of one or more predictor blocks, by matching the current template area against the search area, to the predetermined search region. [fig. 2; pg. 1692-1693, Section 3. Proposed Fast Template]

As to claim 24, Li teaches the limitations of claim 17. 
Li does not explicitly teach teaches wherein the search area is subdivided into search regions, and the video encoder is configured to select the predetermined search region out of the search regions and signal the selected search region into the data stream; and restrict the selection of the set of one or more predictor blocks, by matching the current template area against the search area, to the predetermined search region.
Venugopal teaches wherein the search area is subdivided into search regions, and the video encoder is configured to select the predetermined search region out of the search regions and signal the selected search region into the data stream; [fig. 2; pg. 1692, Section 1. Introduction; pg. 1693, Section 3. Proposed Fast Template] and restrict the selection of the set of one or more predictor blocks, by matching the current template area against the search area, to the predetermined search region. [fig. 2; pg. 1692-1693, Section 3. Proposed Fast Template]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Venugopal with the teachings of Li for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Venugopal in order to improve the similar device (apparatus, method, or product) of Li in the same way and yield the predictable result of improved coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483